Citation Nr: 0733005	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  04-03 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased evaluation for 
service-connected bilateral tinnitus, currently evaluated as 
10 percent disabling, to include a separate rating for each 
ear.

2.  Entitlement to an increased evaluation for service-
connected post-traumatic stress disorder, currently evaluated 
as 50 percent disabling.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to January 
1970.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO).  The issue of entitlement to an 
increased evaluation for service-connected psychiatric 
disorder, currently evaluated as 50 percent disabling, was 
remanded by the Board in July 2005 for additional 
development.

The issue of entitlement to a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU) is addressed in the Remand portion of the decision 
below and is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


FINDINGS OF FACT

1.  The veteran is receiving the maximum schedular evaluation 
for tinnitus.

2.  The medical evidence of record shows that the veteran's 
post-traumatic stress disorder (PTSD) is manifested by sleep 
impairment, nightmares, avoidance behavior, hypervigilance, 
flashbacks, anxiety, depression, paranoia, irritability, 
suicidal ideation, a flattened affect, and a moderate to 
serious impairment in the ability to establish and maintain 
work and social relationships.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2007).

2.  The criteria for an increased evaluation for PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Tinnitus

The facts of this case are not in dispute.  In a rating 
action dated in August 1996, service connection for tinnitus 
was granted, and an initial 10 percent disability rating 
under Diagnostic Code 6260 was assigned, effective from April 
3, 1996.  Thereafter, in March 2003, the veteran's 
representative filed a claim for an evaluation in excess of 
10 percent disabling, to include separate ratings for each 
ear, for service-connected tinnitus.  By a rating decision 
dated in August 2004, the claim was denied on the basis that 
Diagnostic Code 6260 does not provide for assignment of a 
separate 10 percent evaluation when tinnitus exists in each 
ear.  The veteran's representative appealed that decision to 
the Board.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), CAVC held 
that the pre-1999 and pre-June 13, 2003 versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  VA appealed this decision to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and stayed the adjudication of tinnitus 
rating cases affected by the Smith decision.  In Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal 
Circuit concluded that CAVC erred in not deferring to the 
VA's interpretation of its own regulations, 38 C.F.R. 
§ 4.25(b) and Diagnostic Code 6260, which limits a veteran to 
a single disability rating for tinnitus, regardless whether 
the tinnitus is unilateral or bilateral.  Subsequently, the 
stay of adjudication of tinnitus rating cases was lifted.

As noted above, the veteran's service-connected tinnitus has 
been rated under 38 C.F.R. § 4.87, Diagnostic Code 6260, 
which provides that a maximum 10 percent evaluation is 
warranted for tinnitus.  On a claim for an original or an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  If a veteran is at the 
maximum evaluation and no other criteria are applicable, 
there is no case in controversy.  In order for a claim to 
proceed, there must be a benefit.  In this case, the maximum 
rating allowed for tinnitus under the applicable diagnostic 
code is 10 percent.  38 C.F.R. § 4.87, Diagnostic Code 6260.  
As such, a higher schedular rating cannot be granted.

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award an initial rating in excess of 10 
percent and separate schedular evaluations for tinnitus in 
each ear, the veteran's appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The provisions of the 
Veterans Claims Assistance Act have no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive in a matter.  Manning v. Principi, 
16 Vet. App. 534, 542-43 (2002). 

PTSD

With respect to the veteran's PTSD claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication, a letter dated in July 2002 satisfied the duty 
to notify provisions.  An additional letter was also provided 
to the veteran in December 2005, after which the claim was 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran's service 
medical records, VA medical treatment records, and indicated 
private medical records have been obtained.  VA examinations 
were provided to the veteran in connection with his claim.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.

As noted above, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  This 
involves a factual determination of the current severity of 
the disability.  Id. at 58.

Service connection for an anxiety disorder, with mixed 
anxiety and depressive features, was granted by a September 
2001 rating decision and a 30 percent evaluation was assigned 
under 38 C.F.R. § 4.129, Diagnostic Code 9400, effective 
December 28, 2000.  An October 2001 rating decision 
recharacterized the disorder as PTSD; anxiety disorder, with 
mixed anxiety and depressive features, and maintained the 30 
percent evaluation under 38 C.F.R. § 4.129, Diagnostic Code 
9411.  Subsequently, a December 2003 rating decision granted 
a 50 percent evaluation under 38 C.F.R. § 4.129, Diagnostic 
Code 9411, effective December 28, 2000.

In a July 2002 VA PTSD examination report, the veteran stated 
that he had worked as a pipefitter at a papermill, but was 
laid off in May 2002 along with 500 other employees.  The 
veteran reported that he had 3 children and was close to 
them.  He stated that he went fishing with his children.  The 
veteran reported sleep impairment and war-related nightmares 
approximately once per month.  The veteran had "anniversary 
response" and tended to avoid things which reminded him of 
the war.  He did not report any memory impairment.  The 
veteran reported survivor guilt.  He reported that he was 
"no longer violent to people or objects as he was after 
returning from Vietnam."  The veteran reported some future 
foreshortening.  While he was close with his immediate 
family, he was not close with others.  The veteran had a 
startle response and was hypervigilant.  He experienced 
"complete" flashbacks rarely.  The veteran attended 
meetings at a veteran's organization and his church.  He was 
not suicidal but was tearful on examination.

On mental status examination, the veteran was casually 
dressed and reasonably neat in appearance.  He was pleasant, 
oriented, alert, and cooperative.  The veteran's affect was 
anxious and depressed.  His speech was normal in mechanics 
and content and his affect and associations were coherent and 
relevant.  The veteran's intellectual functioning was grossly 
intact.  There was no evidence of psychosis and the veteran 
denied suicidal and homicidal ideation.  The diagnosis was 
PTSD.  The examiner stated that the veteran's psychosocial 
stressors were moderate and assigned a Global Assessment of 
Functioning (GAF) score of 50, which contemplates serious 
symptoms, such as suicidal ideation, severe obsessional 
rituals, or frequent shoplifting, or any serious impairment 
in social, occupational, or school functioning, such as no 
friends or unable to keep a job.  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994) (DSM-IV).

In an August 2002 Social Security Administration disability 
evaluation, the veteran complained of sleep impairment, 
frequent nightmares, significant anxiety and depressive 
symptoms, and flashbacks.  He stated that he could not get 
along with other people and reported that he had paranoia.  
The veteran stated that he lived alone and had 3 adult 
children who called him almost every day.  The report stated 
that he had a "very reclusive existence."  On mental status 
evaluation, the veteran was casually dressed with good 
hygiene.  He spoke in a loud voice and appeared to be under a 
great deal of stress.  The veteran was anxious and paced.  He 
denied hallucinations, delusions, obsessive thoughts, and 
paranoid ideation.  The veteran reported difficulty 
concentrating, fatigue, irritability, hopelessness, crying 
spells, and severe social withdrawal.  He was oriented to 
time, place, person, and purpose.  The veteran's 
concentration was average and his memory was normal.  The 
veteran's judgment and insight were not significantly 
impaired.  The examiner assigned a GAF score of 45-50 over 
the previous 6 months, which contemplates serious symptoms.  
See DSM-IV, 46-47.  The examiner stated that the veteran was 
capable of interacting appropriately with co-workers, 
supervisors, and the general public, but might have 
difficulty tolerating the stress and pressure of full-time 
competitive employment.

A February 2003 request for employment information report 
submitted by the veteran's former employer stated that he 
worked full-time as a pipefitter from August 1965 to June 
2002.  The report stated that the veteran was terminated 
because the employer was sold to another company in May 2002 
and there was a lack of work.

In a February 2003 VA general medical report, the veteran 
reported that he volunteered at his church and had re-plumbed 
the kitchen.  He lived alone and reported going to church, 
but had no other organizational ties.  The veteran complained 
of sleep impairment and nightmares approximately every 1 to 2 
months.  He stated that he spent his time watching 
television, playing with his computer, and working at the 
church.  The veteran reported concentration problems, memory 
problems, and survivor guilt.  He had a startle response and 
was hypervigilant.  The veteran was irritable at times, but 
not violent.  He reported suicidal ideation but no attempts.  
The veteran reported avoidance behavior.

On mental status examination, the veteran was casually 
dressed, reasonably neat in appearance, pleasant, oriented, 
alert, and cooperative.  His affect showed some tension and 
histrionic features.  The veteran's speech was normal in 
mechanics and the content was consistent with his affect.  
His associations were coherent and relevant, but sparse.  The 
veteran's intellectual functioning was grossly intact and 
there was no evidence of psychosis.  He denied blackouts, but 
reported suicidal ideation and occasional tearfulness.  The 
examiner assigned a GAF score of 55, which contemplates 
moderate symptoms, such as flat affect, circumstantial 
speech, or occasional panic attacks, or moderate difficulty 
in social, occupational, or school functioning, such as few 
friends and conflicts with peers or co-workers.  See DSM-IV, 
46-47.

In an April 2004 VA outpatient mental health report, the 
examiner assigned a GAF score of 45, which contemplates 
serious symptoms.  See DSM-IV, 46-47.

In an August 2004 VA outpatient mental health report, the 
examiner assigned a GAF score of 40, which contemplates some 
impairment in reality testing or communication, such as 
speech is at times illogical, obscure, or irrelevant, or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, such as a 
depressed man avoids friends, neglects family, and is unable 
to work; a child frequently beats up younger children, is 
defiant at home, and is failing at school.  See DSM-IV, 46-
47.

A January 2005 VA outpatient mental health report stated that 
the veteran had nightmares and difficulty sleeping.  The 
examiner stated that the veteran continued to expend 
considerable energy to be socially active.

A January 2006 VA PTSD examination report stated that the 
veteran's claims file had been reviewed.  The veteran 
reported that he was divorced and had 3 adult children whom 
he saw about 2 times per month.  He stated that he had a fair 
relationship with his children.  The veteran reported that he 
had 2 to 3 good friends whom he talked to every few weeks.  
He reported that he did not engage in many activities or 
leisure pursuits outside the house.  The veteran experienced 
persistent re-experiencing of his traumatic events, 
persistent avoidance of stimuli associated with the trauma, 
numbing of general responsiveness, and persistent symptoms of 
increased arousal.

On psychiatric examination, the veteran was clean and 
casually dressed with repetitive psychomotor activity.  His 
speech was unremarkable, and his attitude was cooperative and 
attentive.  The veteran's affect was flat, and his mood was 
anxious and depressed.  The report stated that he was easily 
distracted and had a short attention span.  The veteran was 
unable to do serial 7s and was unable to spell a word 
backwards.  He was oriented to person, time, and place.  The 
veteran's thought process and content were unremarkable.  He 
had no delusions, his judgment was intact, and he had partial 
insight into his disorder.  The report stated that the 
veteran experienced moderate sleep impairment, no 
hallucinations, did not have inappropriate behavior, 
interpreted proverbs correctly, and did not have obsessive or 
ritualistic behavior.  The veteran experienced panic attacks 
and had poor impulse control with episodes of violence.  The 
veteran had no homicidal ideation and was able to maintain 
minimum personal hygiene.  Regarding activities of daily 
living, the veteran had slight problems with household 
chores, grooming, bathing, exercise, and other recreational 
activities, and moderate problems with shopping and 
traveling.  His remote and immediate memory were normal and 
his recent memory was mildly impaired.  The examiner assigned 
a GAF score of 50, which contemplates serious symptoms.  See 
DSM-IV, 46-47.

The report stated that the veteran was retired due to a 
psychiatric problem.  He avoided family functions, avoided 
some family members due to ease of irritability, lacked 
motivation to be active with his family, and was not engaging 
in social activities to the level he once did.  The examiner 
stated that since the previous examination, the veteran 
seemed more withdrawn, depressed, anxious, and less active in 
social activities.  The report stated that the veteran 
experienced moderately decreased efficiency occasionally, 
severely decreased productivity only during periods of 
stress, moderately decreased reliability only during periods 
of stress, a moderate inability to perform work tasks always, 
and a severe impairment to work, family, and other 
relationships always.

The Schedule provides that assignment of a 50 percent 
evaluation is warranted for mental disorders with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
such as, retention of only highly learned material, 
forgetting to complete tasks; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

A 70 percent evaluation contemplates a psychiatric disorder 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant, near continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively, impaired impulse control, such 
as unprovoked irritability with periods of violence, spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty adapting to stressful circumstances, including a 
work setting, and an inability to establish and maintain 
effective relationships.  Id. 

The Board finds that the medical evidence of record does not 
support an increased evaluation in excess of 50 percent for 
the veteran's service-connected psychiatric disorder.  The 
medical evidence of record shows that the veteran's 
psychiatric disorder is manifested by sleep impairment, 
nightmares, avoidance behavior, hypervigilance, flashbacks, 
anxiety, depression, paranoia, irritability, suicidal 
ideation, a flattened affect, and a moderate to serious 
impairment in the ability to establish and maintain work and 
social relationships.  With the single exception of the 
August 2004 VA outpatient mental health report, the veteran's 
GAF scores ranged from 45 to 55, indicating moderate to 
serious symptomatology.  These GAF scores are consistent with 
the general picture that is created by his medical records.  
It appears that the veteran has well-developed coping 
mechanisms and has maintained some important social 
relationships, particularly with his immediate family.

Overall, the veteran's disability picture is more consistent 
with the criteria for a 50 percent evaluation, rather than a 
rating in excess thereof.  This is substantiated by the 
veteran's reported ability to maintain important 
relationships and manage the routine activities of daily 
life.  The medical evidence of record does not indicate that 
the veteran has obsessional rituals which interfere with 
routine activities, speech which is intermittently illogical, 
obscure, or irrelevant, spatial disorientation, or neglect of 
personal appearance and hygiene.  Furthermore, while the 
medical evidence shows that the veteran experiences panic 
attacks and depression, it has not been shown that these 
symptoms are both near-continuous and affect his ability to 
function independently, appropriately, and effectively.  
Finally, while the medical evidence demonstrates that the 
veteran's has difficulty establishing and maintaining 
effective work and social relationships, it has not been 
shown that these symptoms rise to the level of a total 
inability to establish and maintain effective relationships.  
Accordingly, the Board finds that an increased rating in 
excess of 50 percent for a psychiatric disorder is not 
warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the criteria for an 
increased rating have not been shown by the evidence of 
record, the preponderance of the evidence is against the 
veteran's claim, and the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 10 percent for bilateral tinnitus, 
to include entitlement to separate evaluations for each ear, 
is denied.

An evaluation in excess of 50 percent for PTSD is denied.


REMAND

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one 
service-connected disability, it must be rated at 60 percent 
or more; if there are two or more service-connected 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  Id.  
Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  

Service connection is currently in effect for PTSD, rated as 
50 percent disabling; bilateral sensorineural hearing loss, 
rated 20 percent disabling, and tinnitus, rated 10 percent 
disabling.  The veteran's combined disability rating is 60 
percent.  See 38 C.F.R. § 4.25, Table I.  Therefore, the 
percentage criteria of 38 C.F.R. § 4.16(a) have not been met.

A claim for TDIU may be referred to the Compensation and 
Pension Service when a veteran does not meet the percentage 
standards of 38 C.F.R. § 4.16(a) but is otherwise 
unemployable due to service-connected disabilities. 38 C.F.R. 
§ 4.16(b) (2007).  While the evidence of record shows that 
the veteran lost his full-time job as a pipefitter due to a 
corporate merger and mass layoff, a June 2002 letter from a 
VA psychiatrist stated that the veteran "is having a degree 
of psychiatric distress which will not allow him to obtain 
gainful employment.  I feel that this is going to be an 
ongoing process and a permanent issue for [the veteran]."

An August 2002 Social Security Disability Evaluation report 
stated that the veteran "appear[ed] capable of interacting 
appropriately with co-workers, supervisors and the general 
public, but may have difficulty tolerating the stress and 
pressure of full time, competitive employment at this time."  
A subsequent letter from the Social Security Administration 
found that the veteran became disabled on May 11, 2002, the 
date that he was laid off from his job as a pipefitter.

Finally, a January 2006 VA PTSD examination report states 
that the veteran was retired due to a psychiatric problem and 
stated that "Social [S]ecurity disabled him due to mental 
health problems . . ."  The report also stated that the 
veteran constantly had a moderate inability to perform work 
tasks and a severe impairment to work relationships.


Based on the above, the Board finds that this evidence 
reflects the type of situation that warrants consideration of 
an extra-schedular evaluation under 38 C.F.R. §§ 3.321(b)(1) 
and 4.16(b).  Accordingly, the issue must be remanded to the 
RO so that it may refer these claims to the Compensation and 
Pension Service for extra-schedular consideration.

Accordingly, the case is remanded for the following actions:

1.	As provided by 38 C.F.R. §§ 3.321(b)(1) 
and 4.16(b) (2007), the RO must refer 
the appeal to the Chief Benefits 
Director or the Director, Compensation 
and Pension Service, for 
extra-schedular consideration on the 
issue of entitlement to TDIU.

2.	Thereafter, the RO must implement the 
determinations of the Director, 
Compensation and Pension Service, if so 
warranted.  If the claim on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the veteran has had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


